PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/668,317
Filing Date: October 10, 2019
Appellant(s): Electricite De France of Paris, France.



__________________
Roland E. Long, Jr., Registration No. 41,949
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 11/9/2021 appealing from the Office action mailed on 5/28/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated 5/28/2021 from which the appeal is taken have been modified by the Advisory Action dated 8/27/2021 and another Advisory Action dated 10/8/2021. A list of rejections withdrawn by the examiner (if any) is included under the subheading "WITHDRAWN REJECTIONS." New grounds of rejection (if any) are provided under the subheading "NEW GROUNDS OF REJECTION."

(2) Response to Argument
Appellant’s arguments, filed on 11/9/2021, have been fully considered but they are not persuasive.

Appellant mentions in Pg. 11 in “Arguments” that regarding claim 14, Jia does not “discuss safety related to detecting autonomous means for producing energy in individual dwellings, e.g., by, before performing the servicing work, ensuring the safety of the persons needing to service the low-voltage network by identifying in the database whether the dwellings comprise or do not comprise autonomous means according to said information on the presence of such autonomous means in the dwelling equipped with the meter. Indeed, the word “safety” does not appear in Jia.” Appellant points to Para. 244 of Jia and in Pg. 12 in “Arguments” states that “this paragraph, or Jia as a whole, is not directed to the subject matter of the present invention and in particular not directed to a method for ensuring the safety of persons needing to service a low-voltage network of an electric power distribution system.” Further, Appellant points to Examiner’s discussion of Appellant’s claim recitation of intended use and Appellant states in Pg. 12 in “Arguments” that “It is noted that the present claims are either expressly method claims or would be operated in the manner recited, not whether it could be operated in the manner recited. Put another way, are there teachings to perform the claimed method? The Examiner has not shown this and therefore the rejection is improper.”

Examiner respectfully disagrees because Para. 244 of Jia teaches maintenance, i.e. servicing work. With respect to the intended use of ensuring safety, as outlined in the final Office Action, in response to applicant's argument that the identifying of autonomous means in dwellings is done for the intention of ensuring safety of service persons, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Further, the limitations of the claims which perform actual steps have been taught by the prior art as outlined in the final Office Action. The intended use is with respect to “ensuring the safety” as recited in claim 14.



Further, Appellant states in Pg. 14 in “Arguments” regarding the “obtaining second data” limitation of claim 14 that “The teaching, as to weather, in Jia is at a macroscopic aggregate load level not an individual level so as to identify production of energy by autonomous means in individual dwellings. Nor is there mention of the using this weather data "in order to identify at least some weather conditions conducive to the production of energy by said 

Examiner respectfully disagrees because, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., obtaining weather data at “an individual level so as to identify production of energy by autonomous means in individual dwellings”, and not “at a macroscopic aggregate load level”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The “obtaining second data” limitation teaches “obtaining meteorological, i.e. weather, data” in a geographical area containing dwellings, at least some of which comprise autonomous means as recited earlier in the claims. Para. 95 of Jia teaches obtaining weather information in a geographical area as outlined in the final Office Action.



Further, Appellant states in Pg. 15 in “Arguments” regarding the “for each meter, applying…” limitation that Jia does not teach the first data and second data “being used in a model that detects "a coincidence between periods of low consumption measured by the meter and weather conditions conducive to electricity production" as recited in the pending claims.”

Examiner respectfully disagrees because Jia teaches correlating the data in Para. 95 as outlined in the final Office Action. The Appellant not having specified in more detail what “coincidence” has been claimed, the word “coincidence” has been given the broadest reasonable interpretation, thereby allowing Jia to teach it.



Further, Appellant states in Pg. 16-17 in “Arguments” regarding Jia not teaching the “deducing…” sub-limitation contained within the “for each meter, applying…” limitation.

Examiner respectfully notes that this argument is moot because Jia was not used to teach the “deducing…” sub-limitation. Instead Toth was used, as outlined in the final Office Action.



Further, Appellant states in Pg. 20 in “Arguments” regarding the motivation to modify Jia with Toth that “the Examiner relies on reducing customer acquisition costs and thus implicitly acknowledges that there is no teaching of a method for ensuring the safety of persons needing to service a low-voltage network of an electric power distribution system. Neither Jia nor Toth mentions a method for ensuring the safety of persons needing to service a low-voltage network of an electric power distribution system, and thus would not provide motivation to modify Jia to create such a method.”

Examiner respectfully disagrees because the motivation serves as to motivate one of ordinary skill in the art to combine the prior arts, both of the arts being analogous to the claimed invention. The motivation to combine was not teaching any of the claimed limitations. Further, ensuring safety has been identified as recitation of intended use, which has been already addressed above.



Further, Appellant states in Pg. 20-24 in “Arguments” regarding the “deducing” sub-limitation as well as “ensuring the safety” in the last limitation of claim 14 that Jia does not teach the limitations.

Examiner respectfully disagrees because, regarding the “deducing” sub-limitation, Toth, and not Jia, was used to teach the limitation. Thus, Appellant’s arguments regarding Jia with respect to the sub-limitation is moot.
Further, regarding the “ensuring the safety”, this has been identified as recitation of intended use, which has been already addressed above.

 

Further, Appellant states in Pg. 24 in “Arguments” that the rejection of claims 24 and 25 is improper just as “claim 14 is non-obvious” over the prior art as outlined in Appellant’s arguments above. 

Examiner respectfully disagrees with Appellant’s allegation regarding claims 24 and 25 because of the same reason as applies to the rejection of claim 14 outlined by the Examiner above.



Further, Appellant states in Pg. 25 in “Arguments” regarding claim 22 that “there is no teaching of “wherein each meter is arranged to measure and communicate consumption at an hourly or sub-hourly interval,” in [0085] for use in a method as claimed.” Appellant adds that the same argument applies to claim 23.

Examiner respectfully disagrees because Para. 85 of Jia teaches meters arranged to measure and communicate consumption at sub-hourly intervals. In the absence of any further arguments from Appellant as to why Para. 85 does not teach the limitation, the conclusion is that Jia teaches the limitation.



Finally, Appellant states in Pg. 25 in “Arguments” regarding Para. 123 of Jia disclosing that statistics server can compute average percentage of total load consumed thereby teaching the last limitation of claim 22 (i.e. “said explanatory variables comprising at least one variable among…”) that “the Examiner has not shown any teaching to use the recites explanatory 

Examiner respectfully disagrees because Para. 123 clearly teaches that statistics server “computes” and is not merely capable of computing. Examiner used the word “can” in order to indicate that Para. 123 teaches that performing this computation is one of the things that this server does. Para. 123 of Jia however does not merely recite “A system being capable of doing something falls well short of a teaching to do something” as alleged by the Appellant.



For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/SAAD M KABIR/
Examiner, Art Unit 2119

Conferees:
/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119                                                                                                                                                                                                        
/Jason Cardone/
Primary Examiner


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an